Per curiam.
A clerical error appears in the official published report of this case, Maxco, Inc. v. Volpe, 247 Ga. 212 (274 SE2d 561) (1981). The error appears in Division 1, p. 214, in the sentence reading “As such a legal entity, the limited partner is entirely separate and apart from its partners and in fact the property interest held by a limited partner is tangible personal property.” (Emphasis supplied.) It is ordered that the sentence be corrected to read “. . . the property interest held by a limited partner is intangible personal property.”

All the Justices concur.